DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 06/22/2021.  Claims 1-6,12-16,21,23,25-26, and 30-34 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 and 7/19/2022 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0113] of the specification recites “As illustrated, the supervisory circuit 228 comprises a current sensor 216 and an analog-to-digital converter (ADC) 312, wherein the current sensor 216 is configured to output an analog signal representing current flow through the one or more cell packs 224 of a battery string 204 and the ADC 312 is configured to convert the analog signal to a digital signal.”
[0124] At step 512, the battery system 200 converts, via an analog-to-digital converter (ADC) 312 of the supervisory circuit 228.
However Fig. 3 shows Battery management system 208 with current sensor 214 and an analog-to-digital converter (ADC) 312. 
The drawings and specification also shows element 214 as a current sensor (Fig. 3) as well as a string switch 214 (Fig. 1,3 and [0114]).
Therefore it is unclear if the current sensor and string switch in Fig. 3 should be labeled 214 or 216.  It is also unclear if the [0113] should be “the Battery management system 208 comprises a current sensor 214 and an analog-to-digital converter (ADC) 312” or should recite “Battery management system 208 comprises a current sensor 216 and an analog-to-digital converter (ADC) 312”.
Therefore the specification is inconsistent with the drawing.
Appropriate correction is required.
Drawing Objections
The drawings are objected to due to the following informalities:
The drawings are objected to under 37 CFR 1.83(a) because the drawings are inconsistent with the specification.
Specifically for the reasons set for above, it is unclear if the current sensor and string switch in Fig. 3 should be labeled 214 or 216.  Therefore the drawings are inconsistent with the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6, 21 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 6 and similarly clams 21 and 33, which recites “the steps of converting, via an analog-to-digital converter (ADC) of the supervisory circuit” and “wherein the supervisory circuit comprises a current sensor and an analog-to-digital converter (ADC)…”
However the specification [0113] recites:
“As illustrated, the supervisory circuit 228 comprises a current sensor 216 and an analog-to-digital converter (ADC) 312… the current sensor 216 measures current through resistor 314a”.
[0124] At step 512, the battery system 200 converts, via an analog-to-digital converter (ADC) 312 of the supervisory circuit 228,
Fig. 3 shows Battery management system 208 with current sensor 214 and an analog-to-digital converter (ADC) 312. 
The specification also shows element 214 as a current sensor (Fig. 3) and a string switch ([0114] and Fig. 1).
Therefore it is unclear if claims 6,21 and 33 should recite “supervisory circuit comprises a current sensor and an analog-to-digital converter” or the “Battery management system comprises a current sensor and an analog-to-digital converter”
Examiner will interpret as “Battery management system comprises a current sensor and an analog-to-digital converter”
Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,4,12,14,16,23, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 20110057617).
As to claim 1, Finberg discloses a method for controlling a battery system (Fig. 2 showing an implementation of cell module of Fig. 1 and Fig. 5-6 [0025]), comprising a plurality of battery modules arranged in series to define a battery string (Fig.2, 6 showing cell modules 200 cells), each of the plurality of battery modules comprising a supervisory circuit (Based on Fig. 2F of the drawings, Examiner interprets a supervisory circuit comprising the battery switch that corresponds to each battery module. The embodiment of Fig.6 does not specifically show a supervisory circuit for each battery module of the series string. However Finberg teaches an embodiment (Fig. 2) with an individual battery module comprising elements 214,216,218, 222 and switches 204, 210 are identified as supervisory circuit. FET’s 204,210 can be any semiconductor based or mechanical switch and can be represented with the switching symbols seen in Figs. 1,3, and 6), 
It would have been obvious to a person of ordinary skill in the art to modify each battery module of Finberg to comprise a supervisory circuit in order to have redundant or fault-tolerant units, so that a hardware failure does not compromise the operation and safety of the cell module ([0028] of Finberg).
Finberg discloses one or more cell packs (Fig. 2 cells 202), and one or more switches to electrically connect the one or more cell packs to the battery string (Fig. 1,3 and 6 switches 108), and a battery management system (Fig. 6 processor 620) to selectively switch, for each of the plurality of battery modules, the one or more switches between a first position that electrically places the one or more cell packs in series with the battery string ([0046] and Fig.6  processor 602 can switch cells in a string 604 in or out of operation.  [0023] bypass switch 108 that selects between a first mode of operation, in which the cell 106 is connected in series between the positive 102 and negative 104 terminals. The cell 106 may be charged or discharged in the first mode) and a second position that electrically bypasses the one or more cell packs from the battery string ( [0023] a second mode of operation, in which a bypass route 110 connects the positive terminal 102 directly to the negative terminal 104. The cell 106 is disconnected and idle in the second mode), the method comprising:
identifying a first battery module from the plurality of battery modules to bypass from the battery string ([0007][0009] and [0031] a failing cell is identified and bypassed),
identifying a second battery module from the plurality of battery modules to place in series with the battery string ([0031] Finberg discloses bypassing a single failing cell and discloses the non-contiguous cells that are combined to form a string of cells around the failing cell. The at least one of the non-contiguous cells are identified as the “second battery module”), and 
switching the one or more switches of the first battery module to the second position ([0031] a failing cell is identified and bypassed), and switching the one or more switches of the second battery module to the first position (Fig. 4-5 S406 and 506 and [0031] non-contiguous cells may be combined to form a string of cells around the failing cell).
As to claim 4, Finberg discloses the method of claim 1, further comprising the step of identifying a defective battery module among the plurality of battery modules, wherein the first battery module is the defective battery module ([0007][0009] and [0031] a failing cell is identified and bypassed).
As to claim 12, Finberg discloses a battery system (Fig. 2 showing an implementation of a cell module shown circuit in Fig. 1. Fig. 6 showing several strings of cell module in series [0025]) comprising:
a plurality of battery modules arranged in series to define a battery string (Fig.2, 6 showing cell modules 200 cells), each of the plurality of battery modules comprising a supervisory circuit (The embodiment of Fig.6 does not specifically show a supervisory circuit for each battery module of the series string. However Finberg teaches an embodiment (Fig. 2 ) with an individual battery module Fig. 2 where elements 214,216,218, 222 and switches 204, 210 are identified as supervisory circuit. FET’s 204,210 can be any semiconductor based or mechanical switch and can be represented with the switching symbols seen in Figs. 1,3, and 6).
It would have been obvious to a person of ordinary skill in the art to modify each battery module of Finberg to comprise a supervisory circuit, in order to have redundant or fault-tolerant units, so that a hardware failure does not compromise the operation and safety of the cell module ([0028] of Finberg).
Finberg further discloses the battery system comprising one or more cell packs (Fig. 2 cells 202), and one or more switches to electrically connect the one or more cell packs to the battery string (Fig. 1,3 and 6 switches 108). 
Finberg further discloses a battery management system (Fig. 6 processor 620) to selectively switch, for each of the plurality of battery modules, the one or more switches between a first position that electrically places the one or more cell packs in series with the battery string ( [0023] and [0046] bypass switch 108 that selects between a first mode of operation, in which the cell 106 is connected in series between the positive 102 and negative 104 terminals. The cell 106 may be charged or discharged in the first mode) and a second position that electrically bypasses the one or more cell packs from the battery string ([0023] a second mode of operation, in which a bypass route 110 connects the positive terminal 102 directly to the negative terminal 104. The cell 106 is disconnected and idle in the second mode), wherein the battery management system is configured to electrically couple the battery string with a battery bus via a string switch (Fig. 6 switch 606) , and wherein the system is configured to:
identify a first battery module from the plurality of battery modules to bypass from the battery string ([0007][0009] and [0031] a failing cell is identified and bypassed),
identify a second battery module from the plurality of battery modules to place in series with the battery string ([0031] Finberg discloses bypassing a single failing cell and discloses the non-contiguous cells that are combined to form a string of cells around the failing cell. The at least one of the non-contiguous cells are identified as the “second battery module”), switch the one or more switches of the first battery module to the second position ([0031] a failing cell is identified and bypassed), and switch the one or more switches of the second battery module to the first position (Fig. 4-5 S406 and 506 and [0031] non-contiguous cells may be combined to form a string of cells around the failing cell).
Although Finberg discloses the battery management system (processor 620)  is configured to open and close the switches ([0027]), Finberg is not specifically clear if the battery management system (processor 620) is configured to identify first battery module (i.e. the faulty cell) the second battery module, and switch the one or more switches of the first battery module to the second position and the one or more switches of the second battery module to the first position.
However it would be obvious to one of ordinary skill in the art for Finbergs battery management system (processor 620) to identify the first battery module (i.e. the faulty cell) the second battery module, and switch the one or more switches of the first battery module to the second position and the one or more switches of the second battery module to the first position in order to use the same processor (Finbergs battery management system/processor 620) for battery isolation in the event of a fault.
As to claim 14, Finberg discloses the battery system of claim 12, wherein the battery management system selects the second battery module to substantially maintain an output voltage of the battery string ([0043] third step 506, the subset of cells is added to a series connection of cells until the sum of the operating voltages Voperating of the selected cells is approximately equal to a desired battery output voltage Vset). 
As to claim 16, Finberg discloses the battery system of claim 12, wherein the battery management system is configured to identify a defective battery module among the plurality of battery modules ([0007][0009] and [0031] a failing cell is identified and bypassed).
As to claim 23, Finberg discloses the battery system of claim 12, further comprising a second plurality of battery modules arranged to define a second battery string (Fig. 6) defining a second output voltage, wherein the second battery string is arranged electrically in parallel to the battery string via a second string switch (Fig. 6, battery string in parallel. Each battery string has a switch string 608).
As to claim 30, Finberg discloses a battery system comprising: 
a first plurality of battery modules arranged in series to define a first battery string having a first output voltage (Fig. 6 string 604);
a second plurality of battery modules arranged to define a second battery string defining a second output voltage (Fig. 6) , wherein the second battery string is arranged electrically in parallel to the first battery string via a second string switch (Fig. 6, battery string in parallel. Each battery string has a switch string 608),
wherein each of the first and second pluralities of battery modules comprises a supervisory circuit (The embodiment of Fig.6 does not specifically show a supervisory circuit for each battery module of the series string. However Finberg teaches an embodiment (Fig. 2 ) with an individual battery module comprising elements 214,216,218, 222 and switches 204, 210 are identified as supervisory circuit. FET’s 204,210 can be any semiconductor based or mechanical switch and can be represented with the switching symbols seen in Figs. 1,3, and 6), 
It would have been obvious to a person of ordinary skill in the art to modify each battery module of Finberg to comprise a supervisory circuit, as taught by Finberg in order to have redundant or fault-tolerant units, so that a hardware failure does not compromise the operation and safety of the cell module ([0028] of Finberg).
Finberg further discloses the battery system comprising one or more cell packs (Fig. 2 cells 202), and one or more switches to electrically connect the one or more cell packs to its respective first or second battery string (Fig. 6). 
Finberg further discloses a battery management system (Fig. 6.  processor 602) to selectively switch, for each of the plurality of battery modules , the one or more switches between a first position that electrically places the one or more cell packs in series with its respective first or second battery string and a second position that electrically bypasses the one or more cell packs from the its respective first or second battery string ( [0046] and Fig.6  processor 602 can switch cells in a string 604 in or out of operation).
Finberg further discloses wherein the system is configured to:
identify a first battery module from the first plurality of battery modules to bypass from the first battery string ([0007][0009] and [0031] a failing cell is identified and bypassed),
identify a second battery module from the first plurality of battery modules to place in series with the first battery string ([0031] Finberg discloses bypassing a single failing cell and discloses the non-contiguous cells that are combined to form a string of cells around the failing cell. The at least one of the non-contiguous cells are identified as the “second battery module”),
switch the one or more switches of the first battery module to the second position ([0031] a failing cell is identified and bypassed), and
switch the one or more switches of the second battery module to the first position (Fig. 4-5 S406 and 506 and [0031] non-contiguous cells may be combined to form a string of cells around the failing cell). 
Although Finberg discloses the battery management system (processor 620)  is configured to open and close the switches ([0046]) Finberg is not specifically clear if the battery management system (processor 620) is configured to identify first battery module (i.e. the faulty cell) the second battery module, and switch the one or more switches of the first battery module to the second position and the one or more switches of the second battery module to the first position.
However it would be obvious to one of ordinary skill in the art for Finbergs battery management system (processor 620) to identify the first battery module (i.e. the faulty cell) the second battery module, and switch the one or more switches of the first battery module to the second position and the one or more switches of the second battery module to the first position in order to use the same processor (Finbergs battery management system/processor 620) for battery isolation in the event of a fault.
As to claim 32, Finberg discloses the battery system of claim 30, wherein the battery management system is configured to identify a defective battery module among the plurality of battery modules, wherein the first battery module is the defective battery module ([0007][0009] and [0031] a failing cell is identified and bypassed).
Claims 2,13 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 20110057617) in view of Tinglow (US 20130049472).
As to claims 2, Finberg discloses the method of claim 1.
Finberg does not disclose wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel.
Tinglow teaches wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel (Fig. 1 battery cells 5-7)
It would have been obvious to a person of ordinary skill in the art to modify each of Finbergs cell packs to comprise two or more battery cells arranged electrically in parallel as taught by Tinglow in order to provide more current to the series connection and prolong the use of the pack in case one of the cells fail.
As to claim 13, Finberg discloses the battery system of claim 12.
Finberg does not disclose wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel.
Tinglow teaches wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel (Fig. 1 battery cells 5-7)
It would have been obvious to a person of ordinary skill in the art to modify each of Finbergs cell packs to comprise two or more battery cells arranged electrically in parallel as taught by Tinglow in order to provide more current to the series connection and prolong the use of the pack in case one of the cells fail.
As to claims 31, Finberg discloses the battery system of claim 30.
Finberg does not disclose wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel.
Tinglow teaches wherein each of the one or more cell packs comprises two or more battery cells arranged electrically in parallel (Fig. 1 battery cells 5-7)
It would have been obvious to a person of ordinary skill in the art to modify each of Finbergs cell packs to comprise two or more battery cells arranged electrically in parallel as taught by Tinglow in order to provide more current to the series connection and prolong the use of the pack in case one of the cells fail.
Claims 3, 25-26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 20110057617) in view of Tae (US 20110095765).
As to claim 3, Finberg discloses the method of claim 1.
Finberg does not disclose/teach the step of connecting the battery string with a battery bus via a pre-charge circuit, wherein the pre-charge circuit comprises a pre-charge switch that is coupled electrically in series with a pre-charge resistor to limit current flow through the pre-charge switch.
Tae teaches the step of connecting the battery string to a load via a pre-charge circuit, wherein the pre-charge circuit comprises a pre-charge switch that is coupled electrically in series with a pre-charge resistor to limit current flow through the pre-charge switch. ([0040] The inrush current preventer 5 may include a precharge resistor 5a, a precharge relay 5b, and a main relay 5c. Here, when the precharge relay 5b is switched on and an inrush current is blocked by the precharge resistor 5a, current may be slowly applied to the inverter 8. Then, the precharge relay 5b may be switched off; and the main relay 5c may be switched on so that normal current from the battery 2 may be safely applied to the inverter 8).
It would have been obvious to a person of ordinary skill in the art to modify Finbergs method to include the step of connecting the battery string with a battery bus via a pre-charge circuit, wherein the pre-charge circuit comprises a pre-charge switch that is coupled electrically in series with a pre-charge resistor to limit current flow through the pre-charge switch in order limit the inrush current to the load as taught by Tae ([0040]).
As to claim 34, Finberg teaches the battery system of claim 12.
Finberg does not disclose/teach wherein the battery management system is configured to electrically couple the first battery string or the second battery string with a battery bus via a pre-charge circuit configured to perform a pre-charge cycle.
Tae teaches wherein the battery management system is configured to electrically couple the battery string to the load via a pre-charge circuit configured to perform a pre-charge cycle. ([0040] The inrush current preventer 5 may include a precharge resistor 5a, a precharge relay 5b, and a main relay 5c. Here, when the precharge relay 5b is switched on and an inrush current is blocked by the precharge resistor 5a, current may be slowly applied to the inverter 8. Then, the precharge relay 5b may be switched off; and the main relay 5c may be switched on so that normal current from the battery 2 may be safely applied to the inverter 8).
It would have been obvious to a person of ordinary skill in the art to modify Finbergs battery management system be configured to electrically couple the first battery string or the second battery string with a battery bus via a pre-charge circuit configured to perform a pre-charge cycle in order limit the inrush current to the load as taught by Tae ([0040]).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 20110057617) in view of Wang (US 20170063108).
As to claim 5, Finberg discloses the method of claim 4.
Finberg does not disclose/teach wherein the second battery module is a reserve battery module.
Wang teaches wherein the second battery module is a reserve battery module. ([0032] cells 202 which are bypassed by having their respective bypass switches 206 activated may be used as redundant cells 202 to be enabled in the event of a fault and/or testing of another cell 202).
It would have been obvious to a person of ordinary skill in the art to modify the second  battery of Finberg to be a reserve battery module, as taught by Wang in order to compensate for the reduction of power when one or more cells fail and is bypassed.
As to claim 15, Finberg discloses the battery system of claim 14.
Finberg does not disclose/teach wherein the second battery module is a reserve battery module.
Wang teaches wherein the second battery module is a reserve battery module. ([0032] cells 202 which are bypassed by having their respective bypass switches 206 activated may be used as redundant cells 202 to be enabled in the event of a fault and/or testing of another cell 202).
It would have been obvious to a person of ordinary skill in the art to modify the second  battery of Finberg to be a reserve battery module, as taught by Wang in order to compensate for the reduction of power when one or more cells fail and is bypassed.
Claims 6, 21 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finberg (US 20110057617) in view of Nakatsuji (US 20090051324).
As to claim 6, Finberg discloses the method of claim 1, further comprising the steps of converting, via an analog-to-digital converter (ADC) of the supervisory circuit, an analog signal  (Fig. 2 A/D 222 converts voltage to a digital signal [0027]).
Finberg does not disclose/teach the analog-to-digital converter converts an analog signal representing current flow through the one or more cell packs to a digital signal, and communicating the digital signal to the battery management system.
Nakatsuji teaches an analog-to-digital converter converts an analog signal representing current flow through the one or more cell packs to a digital signal, and communicating the digital signal to the battery management system ([0027] detecting an abnormality outside the battery pack 1 such as a short circuit between the terminals T11 and T13 or an abnormal current from the charger 2 based on the input values received via the analog/digital converter 19. [0026] analog/digital converter 19 is built in the ASIC 40. See Fig. 1 and [0026]-[0027] where the A/D communicates results and performs protection operation via charge/discharge controller 21).
It would have been obvious to a person of ordinary skill in the art to modify Finbergs analog-to-digital converter to converts an analog signal representing current flow through the one or more cell packs to a digital signal, and communicating the digital signal to the battery management system, in order to perform protection operations in the event of a short circuit as taught by Nakatsuji [0027].
As to claim 21, Finberg discloses the battery system of claim 12, further comprising the supervisory circuit comprises an analog-to-digital converter (ADC), (Fig. 2 A/D 222 converts voltage to a digital signal [0027]).
Finberg does not disclose/teach the supervisory circuit comprising a current sensor and wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal.
Nakatsuji teaches a current sensor  (Fig. 1 element 6) wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal ([0027] detecting an abnormality outside the battery pack 1 such as a short circuit between the terminals T11 and T13 or an abnormal current from the charger 2 based on the input values received via the analog/digital converter 19. [0026] analog/digital converter 19 is built in the ASIC 40. See Fig. 1 and [0026]-[0027] where the A/D communicates results and performs protection operation via charge/discharge controller 21 )
It would have been obvious to a person of ordinary skill in the art to modify Finbergs supervisory circuit to comprise a current sensor and wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal, in order to perform protection operations in the event of a short circuit as taught by Nakatsuji [0027].
As to claim 33, Finberg discloses the battery system of claim 30, further comprising the supervisory circuit comprises an analog-to-digital converter (ADC), (Fig. 2 A/D 222 converts voltage to a digital signal [0027]).
Finberg does not disclose/teach the supervisory circuit comprising a current sensor and wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal.
Nakatsuji teaches a current sensor  (Fig. 1 element 6) wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal ([0027] detecting an abnormality outside the battery pack 1 such as a short circuit between the terminals T11 and T13 or an abnormal current from the charger 2 based on the input values received via the analog/digital converter 19. [0026] analog/digital converter 19 is built in the ASIC 40. See Fig. 1 and [0026]-[0027] where the A/D communicates results and performs protection operation via charge/discharge controller 21 )
It would have been obvious to a person of ordinary skill in the art to modify Finbergs supervisory circuit to comprise a current sensor and wherein the current sensor is configured to output an analog signal representing current flow through the one or more cell packs and the ADC is configured to convert the analog signal to a digital signal, in order to perform protection operations in the event of a short circuit as taught by Nakatsuji [0027].
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al CN111049205  is cited for switching the one or more switches of the first battery module to the second position, and switching the one or more switches of the second battery module to the first position (Fig. 3A-3D [0043][0047] processing circuit 100 accordingly instructs the switching unit to couple or bypass the battery modules).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
			
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859